
	
		II
		110th CONGRESS
		2d Session
		S. 2536
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mrs. Hutchison
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the
		  Secretary of Veterans Affairs from collecting certain debts to the United
		  States in the case of veterans who die as a result of a service-connected
		  disability incurred or aggravated on active duty in a combat zone, and for
		  other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Combat Veterans Debt Elimination
			 Act of 2008.
		2.Prohibition on
			 collection of certain indebtedness of veterans who die of service-connected
			 disabilities arising from service on active duty in a combat zone
			(a)Authority
				(1)In
			 generalChapter 53 of title 38, United States Code, is amended by
			 inserting after section 5302 the following new section:
					
						5302A.Prohibition
				on collection of indebtedness: certain debts of veterans who die of
				service-connected disability incurred or aggravated on active duty in a combat
				zone
							(a)ProhibitionThe
				Secretary may not collect all or any part of an amount owed to the United
				States by a veteran described in subsection (b) under any program under the
				laws administered by the Secretary (other than a program referred to in
				subsection (c)) if the Secretary determines, in the Secretary's discretion,
				that the termination of collection is in the best interest of the United
				States.
							(b)Covered
				veteransA veteran described in this subsection is any veteran
				who dies as a result of a service-connected disability incurred or aggravated
				while serving in a theater of combat operations (as determined by the Secretary
				in consultation with the Secretary of Defense) in a war after the Persian Gulf
				War or in combat against a hostile force during a period of hostilities (as
				that term is defined in section 1712A(a)(2)(B) of this title) after September
				11, 2001.
							(c)Inapplicability
				to housing and small business benefit programsThe authority in
				subsection (a) shall not apply to any amounts owed the United States under any
				program carried out under chapter 37 of this
				title.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 53 of
			 such title is amended by inserting after the item relating to section 5302 the
			 following new item:
					
						
							5302A. Prohibition on collection of indebtedness: certain debts
				of veterans who die of service-connected disability incurred or aggravated on
				active duty in a combat
				zone.
						
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to collections
			 of indebtedness of veterans who die on or after September 11, 2001.
			
